                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                              November 05, 2018
                                                                                          David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

AWARDS DEPOT, LLC,                                §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                §    CIVIL ACTION NO. H-18-1838
                                                  §
TROPHY DEPOT, INC.,                               §
                                                  §
                       Defendant.                 §

                                MEMORANDUM AND ORDER

       Awards Depot, LLC, a Texas awards and trophy company, has sued Trophy Depot, a New

York awards and trophy company, alleging that Trophy Depot breached the parties’ agreement to

settle an earlier case between them in the United States District Court for the Eastern District of New

York. (Docket Entry No. 15). The Eastern District of New York dismissed that case with prejudice

in 2016. (Id. at ¶ 21). Trophy Depot has moved to dismiss this Texas case under Federal Rule of

Civil Procedure 12(b)(6). (Docket Entry No. 23). Based on the pleadings, the motion and response,

and the applicable law, the court grants the motion in part and denies the motion in part. It is

granted as to all of Awards Depot’s claims under Texas law; the claims for unjust enrichment; the

claims based on alleged violations of the settlement agreement’s confidentiality, business

negotiations, and non-disparagement clauses; the claim for failure to pursue mutual business

opportunities in good faith; and the claim for attorneys’ fees. It is denied as to the claims for a

declaratory judgment under the federal statute on the website turnover timeline, for breach of the

settlement agreement’s dispute-resolution procedures, and for rescission of the settlement

agreement.
       The dismissals of the claims for a declaratory judgment under Texas law are with prejudice

and without leave to amend, because amendment would be futile. The dismissals of the claims for

unjust enrichment and attorneys’ fees are with prejudice, for the same reason. The dismissals of the

claims for alleged violations of the settlement agreement’s confidentiality, business negotiations,

and nondisparagement clauses, and for failure to pursue mutual business opportunities in good faith,

are without prejudice and with leave to amend, no later than November 30, 2018.

       The reasons are detailed below.

I.     Background

       A.      The Parties’ Litigation History

       In 2015, Trophy Depot sued Awards Depot for trademark infringement in the Eastern District

of New York. (Docket Entry No. 15 at ¶ 19). In October 2016, the parties reached a settlement in

that case, and the court dismissed the case with prejudice. (Id. at ¶¶ 20–21). The settlement

agreement outlines how the parties were to interact and conduct their businesses moving forward.

The agreement sets a timeline for Awards Depot to move the use and ownership of the

awardsdepot.com website to Trophy Depot. The agreement provides:

       a)      Year 1 – Awards Depot (AD) continues its status quo use of its mark, url
               (awardsdepot.com) and website;
       b)      Year 2 – AD ceases all online and other advertising of its name AD,
               continuing the use of awardsdepot.com only as a “redirect” to a new website
               (URL) “NewSite”;
       c)      Year 3 – Same as Year 2, however on or before October 24, 2019, AD shall
               transfer the name and URL (awardsdepot.com) to Trophy Depot (“TD”);
       d)      Year 4 – From October 25, 2019 onward, TD may use the name, “Awards
               Depot,” and url, awardsdepot.com, as a redirect to TD’s website,
               trophydepot.com, or for any other purpose.

(Docket Entry No. 15-7 at ¶ 1).

       The settlement agreement requires the parties “not to disparage one another, their products

                                                 2
or business practices.” (Id. at ¶ 9). A confidentiality clause states that the parties are “to keep the

terms of this agreement confidential pursuant to the same terms as set forth in the parties’ Protective

Order in this case,” and, if asked about the terms of the settlement agreement, to “respond only that

the case ‘has been resolved to our mutual satisfaction.’” (Id. at ¶ 10). The agreement also requires

the parties to maintain confidentiality about Awards Depot’s future business plans. (Id. at ¶ 15).

The “Future Business Dealings” section states that “[t]he parties agree to work together in good faith

and to continue to discuss mutually beneficial business opportunities for so long as it is in their

mutual interest to do so.” (Id. at ¶ 12).

        In 2018, this dispute arose. Trophy Depot claimed that Awards Depot had breached the

settlement agreement’s requirement to stop using its domain name for anything beyond redirecting

visitors to the new Awards Depot website. (Docket Entry No. 24 at 9). Trophy Depot asked for a

conference with Judge Azrack, who had presided over the case in the Eastern District of New York.

She ordered the parties to mediation. (Docket Entry No. 15 at ¶¶ 22–23). The mediation resulted

in the April 2018 addendum to the settlement agreement, requiring Awards Depot to “cease within

24 hours of the execution of the [2018 addendum] all use of Awards Depot in connection with all

paid online search, social advertising, all matters of internet advertising, including mobile, and email

blasts.” (Docket Entry No. 15-8 at 3).

        Trophy Depot sent another letter to Judge Azrack in May 2018, alleging that Awards Depot

was continuing to use online advertising in violation of the April addendum to the settlement

agreement. (Docket Entry No. 15 at ¶ 25). Before a scheduled conference with Judge Azrack could

occur, Awards Depot sued Trophy Depot in this court. (See Docket Entry No. 1).

        B.      The Allegations in the First Amended Complaint


                                                   3
        Awards Depot alleges that Trophy Depot materially breached the settlement agreement, and

it seeks a declaratory judgment detailing the existence and extent of this alleged breach. (See

Docket Entry No. 15). Awards Depot requests a declaratory judgment “establishing the Parties’

rights with respect to [the] timetable incorporated into the Settlement Agreement relating to [Awards

Depot’s] use and contemplated turnover of awardsdepot.com.” (Id. at ¶ 26). Seeking relief under

the Texas Declaratory Judgment Act and the Federal Declaratory Judgment Act, Awards Depot asks

the court to declare that Trophy Depot “has materially breached the Settlement Agreement” by: (1)

“failing to act in good faith to explore future business dealings” as required under the Future

Business Dealings clause; (2) “violating the confidentiality requirements” and “revealing [Awards

Depot’s] future business plans”; (3) “violating the non-disparagement clause”; (4) “failing to abide

by the terms of the dispute resolution procedures”; and (5) “seeking relief from the district court less

than two months after the agreement was signed.” (Id. at ¶ 40). Awards Depot also seeks rescission

of the settlement agreement, arguing “that there is no adequate remedy at law for [Trophy Depot's]

breach of that agreement,” and asks for a declaratory judgment that, based on this rescission, Awards

Depot owns the contested website. (Id. at ¶¶ 9, 40, 43). In the alternative, if the court finds that

Trophy Depot owns the website, Awards Depot seeks a declaratory judgment that Trophy Depot

“has been unjustly enriched” and must compensate Awards Depot for the website. (Id. at ¶ 42).

Awards Depot also requests attorneys’ fees under Texas law. (Id. at ¶ 33 (citing TEX. CIV. PRAC.

& REM. § 38.001); id. at ¶ 44).

        C.      Trophy Depot’s Motion to Dismiss

        Trophy Depot moves to dismiss the first amended complaint. (Docket Entry No. 23). It

argues that Awards Depot has failed to state a claim on which relief can be granted because the


                                                   4
settlement agreement does not require the parties to enter into a business relationship, the alleged

breaches of the settlement agreement are not material, and an unjust-enrichment claim is not

permitted because there is a written contract between the parties. (See Docket Entry No. 24).

Trophy Depot also moves to dismiss Awards Depot’s allegations of the right to rescind because

Awards Depot “seeks rescission nearly two years after executing the 2016 Agreement even though

[it] has known since execution all pertinent facts apparently offered in support of its rescission

claim,” and because granting rescission “would give [Awards Depot] an absolute and inequitable

windfall.” (Id. at 6).

II.    The Legal Standard for a Motion to Dismiss

       Rule 12(b)(6) requires dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8’s

requirement of “a short and plain statement of the claim showing that the pleader is entitled to

relief.” FED. R. CIV. P. 8(a)(2). A complaint must contain “only enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8

“does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556).




                                                  5
       To withstand a Rule 12(b)(6) motion, a “complaint must allege ‘more than labels and

conclusions,’” and “a formulaic recitation of the elements of a cause of action will not do.” Norris

v. Hearst Tr., 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). “[A] complaint ‘does

not need detailed factual allegations,’ but must provide the plaintiff’s grounds for entitlement to

relief—including factual allegations that when assumed to be true ‘raise a right to relief above the

speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550

U.S. at 555). “Conversely, when the allegations in a complaint, however true, could not raise a

claim of entitlement to relief, this basic deficiency should be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. (quotation and alteration omitted).

       In considering a motion to dismiss for failure to state a claim, the court is to consider “the

contents of the pleadings, including attachments.” Collins v. Morgan Stanley Dean Witter, 224 F.3d

496, 498 (5th Cir. 2000). Documents “attache[d] to a motion to dismiss are considered part of the

pleadings, if they are referred to in the plaintiff’s complaint and are central to [its] claim.” Id. at

498–99 (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.

1993)). The court may also “take judicial notice of matters of public record.” Norris, 500 F.3d at

461 n.9.

       When a plaintiff’s complaint fails to state a claim, the court should generally give the

plaintiff a chance to amend under Rule 15(a) before dismissing the action with prejudice, unless it

is clear that to do so would be futile. See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir.

2006) (“[Rule 15(a)] evinces a bias in favor of granting leave to amend.” (quotation omitted)); Great


                                                  6
Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002) (“[D]istrict

courts often afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing

a case, unless it is clear that the defects are incurable or the plaintiffs advise the court that they are

unwilling or unable to amend in a manner that will avoid dismissal.”). A court may deny a motion

to amend for futility if an amended complaint would fail to state a claim upon which relief could be

granted. Pervasive Software Inc. v. Lexware GmbH & Co., 688 F.3d 214, 232 (5th Cir. 2012). The

decision to grant or deny leave to amend “is entrusted to the sound discretion of the district court.”

Id.

III.    Analysis

        A.      New York Law Applies

        As a threshold matter, the court must determine what substantive law applies. Awards Depot

cites Texas law as the basis for relief for its claims arising from the settlement agreement. (See

Docket Entry No. 15 at ¶¶ 11, 13, 17, 20). The settlement agreement contains a choice-of-law and

forum-selection clause. The clause states that “[f]or any dispute arising out of or related to this

agreement, the parties agree to jurisdiction and venue in state and federal courts of New York,

applying New York substantive law.” (Docket Entry No. 15-7 at ¶ 8). The clause is permissive as

to forum but it is an effective contractual choice of New York law.

        “In making a choice of law determination, a federal court exercising diversity jurisdiction

must apply the choice of law rules of the forum state, here Texas.” Mayo v. Hartford Life Ins. Co.,

354 F.3d 400, 403 (5th Cir. 2004) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496

(1941)). “Texas law gives effect to choice of law clauses regarding construction of a contract.”

Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 726 (5th Cir. 2003) (citing In re J.D.


                                                    7
Edwards World Sols. Co., 87 S.W.3d 546, 549 (Tex. 2002)). Texas has adopted § 187 of the

RESTATEMENT (SECOND)       OF   CONFLICT   OF   LAWS, which requires enforcement of a contractual

choice-of-law provision if the issue raised is “one which the parties could have resolved by an

explicit provision in their agreement.” DeSantis v. Wackenhunt Corp., 793 S.W.2d 670, 677–78

(Tex. 1990) (quoting RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 187). Even if the issue

could not have been resolved with a provision in the agreement, Texan courts will enforce choice-of-

law provisions if the law of the chosen state has a reasonable relationship with the parties and is not

contrary to a fundamental policy of the forum. Id. at 678; RESTATEMENT (SECOND) OF CONFLICT

OF LAWS   § 187.

       The contract states that the parties agreed to the “applic[ation] of New York law” to the

adjudication of “any dispute arising out of or related to” the settlement agreement. (Docket Entry

No. 15-7 at ¶ 8). New York law applies to Awards Depot’s breach of contract claims.

       B.      The Texas Declaratory Judgment Act Claims

       Trophy Depot argues that the court must dismiss Awards Depot’s claims under the Texas

Declaratory Judgment Act, TEX. CIV. PRAC. & REM. CODE § 37.001, et seq., because the Act “is a

procedural law that has no application to a diversity action,” (Docket Entry No. 24 at 18), and

because the Act grants courts the authority only to “constru[e] existing rights dependent upon

existing instruments,” but not to modify those rights. (Id. (quoting Anderson v. McRae, 495 S.W.2d

351, 355 (Tex. App. 1973))). Awards Depot does not directly respond to Trophy Depot’s argument,

but it does contend that it “need only show that its claims, when accepted as true, are plausible on

their face.” (Docket Entry No. 30 at ¶ 20 (citing Randall D. Wolcott, M.D., P.A. v. Sebelius, 635

F.3d 757, 763 (5th Cir. 2011))).


                                                   8
       The Fifth Circuit has made clear that the Texas Declaratory Judgment Act “is a procedural,

not a substantive, provision and therefore does not apply to actions in federal court.” Vera v. Bank

of Am., N.A., 569 F. App’x 349, 352 (5th Cir. 2014); see Utica Lloyd’s of Tex. v. Mitchell, 138 F.3d

208, 210 (5th Cir. 1998) (“[A] party may not rely on the Texas [Declaratory Judgment Act] to

authorize attorney’s fees in a diversity case because the statute is not substantive law.”). Awards

Depot cannot maintain the declaratory judgment action against Trophy Depot under the Texas Act.

These claims are dismissed.

       C.      The Federal Declaratory Judgment Act Claims

       Awards Depot also seeks a declaratory judgment under the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201, et seq., interpreting the parties’ rights and obligations under the settlement

agreement timeline for Awards Depot to transfer use and ownership of the awardsdepot.com

website. (Docket Entry No. 15 at ¶ 26). Awards Depot also seeks a declaratory judgment that

Trophy Depot materially breached the settlement agreement by: (1) “failing to act in good faith to

explore future business dealings” as required under the Future Business Dealings clause; (2)

“violating the confidentiality requirements" and “revealing [Awards Depot’s] future business plans”;

(3) “violating the non-disparagement clause”; (4) “failing to abide by the terms of the dispute

resolution procedures”; and (5) “seeking relief from the district court less than two months after the

agreement was signed.” (Id. at ¶ 40).

       Trophy Depot argues that the court should dismiss these claims because they are unclear as

to the relief Awards Depot seeks. Trophy Depot contends that while Awards Depot describes its

complaint as seeking a declaratory judgment, Awards Depot later “completely omits [its request]

for clarity on the parties[’] rights stemming from the timetable in the Settlement Agreement.”


                                                  9
(Docket Entry No. 24 at 14). Trophy Depot argues that Awards Depot’s request for a declaratory

judgment focuses on irrelevant facts related to the 2015 litigation, including whether the Eastern

District of New York was the proper venue for that case and the merits of the underlying trademark

dispute. (Id. at 14–15). Trophy Depot asserts that the complaint fails to plead with the particularity

necessary to survive a motion to dismiss. (Id. at 15).

       Awards Depot responds that its complaint need only allege a plausible claim, asserting that

Trophy Depot is disguising a summary judgment motion as a motion to dismiss. (Docket Entry No.

30 at ¶ 20 (citing Wolcott, 635 F.3d 763)). Awards Depot argues that the merits of its claims cannot

be weighed at this stage and the fact that there is some uncertainty as to the most relevant facts is

not enough to grant a motion to dismiss. (Id. at ¶¶ 20–21).

       The first amended complaint pleads with the requisite clarity its claims for the court to

interpret the settlement agreement’s timeline and whether Trophy Depot breached the settlement

agreement by violating its dispute-resolution procedures and prematurely requesting relief from the

Eastern District of New York. Awards Depot explains the different interpretations the parties have

given the settlement agreement timeline and how those interpretations have resulted in a dispute

over the ownership and right to use of the awardsdepot.com website. (See Docket Entry No. 15 at

¶¶ 26–29). Taking the facts alleged as true, Awards Depot states a claim for a declaratory judgment

that Trophy Depot breached the settlement agreement. (Id. at ¶ 29).

       The first amended complaint also pleads sufficient facts that, if proved, could show Trophy

Depot breached the settlement agreement addendum when it submitted its letter to Judge Azrack.

Awards Depot alleges that the letter violated the addendum’s “prohibition against any court

involvement for two months following [that document’s] execution.” (Id. at ¶¶ 30, 39). Awards


                                                 10
Depot alleges that the parties signed the addendum on May 16, 2018 and that Trophy Depot filed

its letter to the Eastern District of New York on May 21. (Id. at ¶¶ 24–25).

       Trophy Depot’s argument in favor of dismissing this claim of breach requires the court to

interpret the settlement agreement and addendum. Contract interpretation is a question of law, see,

e.g., Riverside S. Planning Corp. v. CRP/Extell Riverside, L.P., 920 N.E.2d 359, 363 (N.Y. 2009),

and “[a] written agreement that is clear, complete and subject to only one reasonable interpretation

must be enforced according to the plain meaning of the language chosen by the contracting parties.”

Brad H. v. City of New York, 951 N.E.2d 743, 746 (N.Y. 2011). “An ambiguity exists where the

terms of [a] contract could suggest ‘more than one meaning when viewed objectively by a

reasonably intelligent person who has examined the context of the entire integrated agreement and

who is cognizant of the customs, practices, usages and terminology as generally understood in the

particular trade or business.’” Morgan Stanley Grp. Inc. v. New England Ins. Co., 225 F.3d 270, 275

(2d Cir. 2000) (quoting Lightfoot v. Union Carbide Corp., 110 F.3d 898, 906 (2d Cir. 1997)). The

“court need not accept plaintiff's interpretation of the language of the contract, although on a motion

to dismiss it should resolve any ambiguities in his favor.” Verzani v. Costco Wholesale Corp., 641

F.Supp.2d 291, 299 (S.D.N.Y. 2009) (citing Int’l Audiotext Network, Inc. v. AT&T Co., 62 F.3d 69,

72 (2d Cir. 1995) (per curiam)).

       Awards Depot has pointed out plausible ambiguities in the settlement agreement, including

the date on which the obligations of Year 2 begin. At this stage the court must resolve any

ambiguities in favor of the nonmovant. Should Trophy Depot later move for summary judgment

with supporting evidence, this court could consider Trophy Depot’s arguments that Awards Depot

materially breached the addendum by continuing to use the awardsdepot.com website, and that the


                                                  11
contract language required Awards Depot to stop using the website on October 24, 2017. But those

arguments cannot be considered at this stage of litigation.

       The first amended complaint does not, however, plead sufficient facts to state a plausible

claim for relief as to Awards Depot’s other requests for declaratory judgment. First, Awards Depot

does not allege facts that would support its assertion that Trophy Depot breached the settlement

agreement by failing to “act in good faith to explore and/or negotiate potential business dealings.”

(Id. at ¶ 31). Awards Depot pleads on “information and belief” that “the evidence, once developed,

will demonstrate that [Trophy Depot] never had any intention of acting in good faith to at least

explore potential opportunities.” (Id.). But “even where allegations are based on information and

belief, the complaint must set for a factual basis for such belief.” U.S. ex rel. Thompson v.

Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997). Without allegations of some

factual basis for this claim or allegations showing that certain facts and evidence are unavailable

absent formal discovery because they are within Trophy Depot’s control, this claim cannot proceed.

See Innova Hosp. San Antonio, Ltd. P’ship v. Blue Cross Blue Shield of Ga., Inc., 892 F.3d 719, 730

(5th Cir. 2018). This claim is dismissed.

       Second, Awards Depot fails to plead facts sufficient to state a plausible claim for a

declaratory judgment that Trophy Depot breached the settlement agreement’s confidentiality clause.

Awards Depot asserts that “[d]espite the confidential nature of the Settlement Agreement and any

conversations intended to resolve any disputes arising out of it, [Trophy Depot] included references

to conversations alleged to have occurred between the principals of the parties in a letter to the

district court that was publicly filed.” (Id. at ¶ 36). The settlement agreement, which Awards Depot

attached to its first amendment complaint, states that “[t]he parties agree to keep the terms of this


                                                 12
agreement confidential pursuant to the same terms as set forth in the parties’ Protective Order issued

in this case.” (Docket Entry No. 15-7 at ¶ 10). While the settlement agreement requires the parties

to execute a nondisclosure agreement, the settlement agreement itself requires confidentiality only

as to its own terms. (Id.). The allegation that Trophy Depot included information on the parties’

conversations does not allege a disclosure in breach of the settlement agreement. Awards Depot

does not allege what or how Trophy Depot revealed information about the settlement agreement or

what terms of the Protective Order setting forth the legal requirements of the confidentiality clause

Trophy Depot violated. This claim is dismissed.

       Third, Awards Depot does not allege facts that provide a sufficient basis for a plausible claim

that Trophy Depot breached the settlement agreement’s prohibition on disclosing the business plans

of Jerry Surber or the settlement agreement nondisclosure requirement. (Docket Entry No. 15 at ¶

37). Awards Depot alleges that confidential business plans “were revealed in open court by [Trophy

Depot’s] grossly abusive violation of the Settlement Agreement’s terms,” but Awards Depot does

allege what disclosures were made or why they were prohibited. (Id.). This claim is dismissed.

       Awards Depot also alleges that “[t]he hostile and unfounded disparagement contained in

[Trophy Depot’s] most recent letter to the Court” violated § 9 of the settlement agreement. (Docket

Entry No. 15 at ¶ 38). The settlement agreement requires the parties “not to disparage one another,

their products or business practices.” (Docket Entry No. 15-7 at ¶ 9). But the first amended

complaint fails to allege what in Trophy Depot’s letter to Judge Azrack disparaged Awards Depot

so as to violate the settlement agreement. The bare allegation does not “raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. This claim is dismissed.

       D.      The Rescission Claim


                                                 13
       Trophy Depot argues that the court must dismiss Awards Depot’s claim for rescission of the

settlement agreement and addundum “because the grounds for breach are not actionable.” (Docket

Entry No. 24 at 20).     Trophy Depot contends that the agreement to negotiate future business

dealings required the parties to “discuss possible business opportunities,” and that Trophy Depot

fulfilled that obligation. (Id. at 20–21). Trophy Depot argues that Awards Depot “was in prior

material breach by not complying with its two year obligations,” and, because “material breach by

one party excuses performance by the other,” Trophy Depot’s letter to Judge Azrack cannot provide

the basis for finding a material breach on its part excusing Awards Depot from performance or for

granting rescission. (Id. at 21 (emphasis omitted)). Trophy Depot argues that Awards Depot fails

to, and cannot, allege any other basis for rescission of the agreement and addendum; that an

adequate remedy in damages; and that Awards Depot waived any right to rescind the agreement by

affirming to Judge Azrack that it had accepted and understood its terms. (Id. at 24–27).

       Under New York law, “before rescission will be permitted[,] the breach must be found to be

‘material and willful, or, if not willful, so substantial and fundamental as to strongly tend to defeat

the object of the parties in making the contract.’” Nolan v. Sam Fox Pub. Co., Inc., 499 F.2d 1394,

1397 (2d Cir. 1974) (quoting Callanan v. Powers, 92 N.E. 747, 752 (N.Y. 1910)). Awards Depot

must allege a plausible claim for breach of contract to state a plausible rescission claim. Awards

Depot alleges that Trophy Depot’s letter to Judge Azrack materially breached the settlement

agreement because Awards Depot signed it to avoid continued litigation and “to negotiate potential

business dealings in good faith.” (See Docket Entry No. 15 at ¶¶ 11, 30–31, 41). Taking Awards

Depot’s allegations as true, it is conceivable that damages would be insufficient relief for the loss

potential dealings. Dismissing the request for an equitable remedy at this stage is premature. See,


                                                  14
e.g., Ace Sec. Corp. Home Eq. Loan Trust, Series 2007-HE3 ex rel. HSBC Bank USA, Nat. Ass’n v.

DB Structured Prods., Inc., 5 F. Supp. 3d 543, 558 (S.D.N.Y. 2014).

       Trophy Depot’s allegation that Awards Depot’s failed to turn over the awardsdepot.com

website after executing the addendum is insufficient at this stage to find a material prior breach that

would excuse Trophy Depot from its obligation to perform the agreement and addendum. The

Second Circuit, interpreting New York law, has noted that “for a breach of contract to excuse

performance by a counterparty, that breach must be material.” Spector v. Bd. of Trs. of Cmty. Tech

Colls., 316 F. App’x 18, 21 (2d Cir. 2009) (internal quotation marks and citation omitted). Because

a motion to dismiss tests the sufficiency of the complaint, not the sufficiency of the evidence,

Trophy Depot’s arguments are better suited to a later summary judgment motion than to this motion

to dismiss. See FED. R. CIV. P. 12(b)(6), 56(a).

       E.      The Unjust Enrichment Claim

       Trophy Depot argues that the court must dismiss Awards Depot’s claim for unjust

enrichment because “New York Courts and the Second Circuit have consistently held ‘that the

existence of a written agreement precludes a finding of unjust enrichment.’” (Docket Entry No. 24

at 15 (citing In re First Cent. Fin. Corp., 377 F.3d 209, 214 (2d Cir. 2004))). The written settlement

agreement and addendum “contemplate[] the disposition of the awardsdepot.com domain name,”

precluding an unjust enrichment claim based on the ownership of that website. (Id.). Trophy Depot

is correct that New York law precludes Awards Depot’s claim of unjust enrichment. This claim is

dismissed, with prejudice and without leave to amend, because amendment would be futile.

       F.      The Attorneys’ Fees Claim




                                                   15
       Awards Depot’s first amended complaint pleads that, should the court deny equitable

remedies or find the alleged breaches immaterial, the court should provide “alternative relief in the

form of attorneys’ fees pursuant to TEX. CIV. PRAC. & REM. § 38.001.” (Docket Entry No. 15 at ¶

33). The settlement agreement requires the application of New York law. (Docket Entry No. 15-7

at 2). Because Texas law does not apply to this dispute, this claim is dismissed, with prejudice and

without leave to amend, again based on finding that amendment would be futile.

IV.    Conclusion

       Trophy Depot’s motion to dismiss is granted in part and denied in part. It is granted as to

all of Awards Depot’s claims under Texas law; the claims for unjust enrichment; the claims based

on alleged violations of the settlement agreement’s confidentiality, business negotiations, and non-

disparagement clauses; the claim for failure to pursue mutual business opportunities in good faith;

and the claim for attorneys’ fees. It is denied as to the claims for a declaratory judgment under the

federal statute on the website turnover timeline, for breach of the settlement agreement’s dispute-

resolution procedures, and for rescission of the settlement agreement.

       The dismissals of the claims for a declaratory judgment under Texas law are with prejudice

and without leave to amend, because amendment would be futile. The dismissals of the claims for

unjust enrichment and attorneys’ fees are with prejudice, for the same reason. The dismissals of the

claims for alleged violations of the settlement agreement’s confidentiality, business negotiations,

and nondisparagement clauses, and for the failure to pursue mutual business opportunities in good

faith, are without prejudice and with leave to amend, no later than November 30, 2018.

               SIGNED on November 5, 2018, at Houston, Texas.

                                                   ______________________________________
                                                            Lee H. Rosenthal
                                                      Chief United States District Judge



                                                 16
